department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer d number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend s busine sec_1 t busine sec_2 r taxi company w city y date z state b dollars plan benefit c dollars plan benefit d dollars plan benefit f dollars plan benefit x dollars plan fee g cents fare deduction for driver's plan dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on y in the state of z you did not submit a copy of your articles of incorporation and any amendments thereto but you attested that letter rev catalog number 47630w e e e your organizing document does not expressly empower you to engage other than as an insubstantial part of your activities in activities that do not further one or more of those purposes your organizing document does not empower you to directly or indirectly participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office your organizing document permanently dedicates your assets for sec_501 purposes you did not attest that your organizing document limits your purposes to one or more purposes described in sec_501 you stated that your purpose is to help taxi drivers in w you provide taxi drivers with a social_club where they can interact and network with other drivers you provide guidance on exam road tests and driving applications you offer free finance courses you operate a social plan of a one-time fee membership of x dollars and you state this fee is only charged to those who wish to be enrolled in the social plan you state the social plan works as life_insurance for independent taxi drivers not including r the plan breaks down as follows e e e e if the beneficiary dies the family will receive f dollars worth of compensation lf the beneficiary’s spouse partner dies the beneficiary will receive b dollars worth of compensation lf the beneficiary's child children die the beneficiary will receive c dollars worth of compensation ifthe beneficiary taxi driver is in a car accident or is hospitalized the beneficiary will received dollars weekly worth of compensation_for a month only you work with companies s and t and drivers with a taximeter you state g cents are deducted from the fare charged and goes towards the social plan the fee is deducted every months and is only for the members of the social plan law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes i an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph letter rev catalog number 47630w a limit the purposes of such organization to one or more exempt purposes sec_1_501_c_3_-1 provides that for purposes of this section the term articles of organization or articles includes the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created the term articles means the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created accordingly the organizational_test cannot be met by reference to any document that is not the creating document in the case of a corporation the by-laws cannot remedy a defect in the corporate charter a charter can be amended only in accordance with state law which generally requires filing of the amendments with the chartering authority in the case of a_trust operating rules cannot substitute for the trust_indenture in the case of an unincorporated association the test must be met by the basic creating document and the amendments thereto whatever that instrument may be called subsidiary documents that are not amendments to the creating document may not be called on sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest thus even if an organization has many activities which further exempt purposes exemption is precluded if it serves a private interest revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_76_205 1976_1_cb_226 describes an organization formed to aid immigrants in overcoming social cultural and economic problems by providing personal counseling referrals to helpful agencies social and recreational activities instruction in english and distributing a newsletter containing information on attaining citizenship securing housing and obtaining medical_care is operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 of the code letter rev catalog number 47630w in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes application of law sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section your organizational document does not limit your purpose to one that is exclusively exempt in nature as required by sec_1_501_c_3_-1 you did not attest that your organizing document limits your purposes to one or more purposes described in sec_501 as a result you do not satisfy the organizational_test requirement to be recognized as exempt under sec_501 of the code and are not as described in sec_501 of the code you also fail the operational_test as described in sec_1_501_c_3_-1 you are primarily operated for the non-exempt private benefit of your members and not exclusively for exempt purposes in order to qualify for exemption under sec_501 you must serve a public rather than a private interest as described in sec_1_501_c_3_-1 you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit the private interests of your members rather than the public like the organization described in revrul_69_175 you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing death catastrophic illness or injury benefits to members the payment of these benefits serves private interests precluding you from exemption you are distinguished from the organization described in revrul_76_205 because you are not operated exclusively exempt purposes a substantial portion of your activities consists of providing death_benefits to your members the payment of these benefits serves private rather than a public interest and are not in furtherance of one or more exempt purposes the supreme court held in better business bureau of washington d c v united_states that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes despite the other qualifying activities that you conduct the activity of providing benefits to your members in the event of a family death or accident is serving private non-exempt purposes conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you are not operated exclusively for a sec_501 purpose you further the interests of your members which serves private interests therefore you do not qualify for exemption under sec_501 of the code letter rev catalog number 47630w ‘ if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box - cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
